Flanagan, J.
This is a petition for writ of error coram nobis. The defendant was not advised of his right to counsel at public expense.
The Attorney General of Indiana, in his capacity as protector of the rights of the people, directs our attention to the case of Dearing v. State (1951), 229 Ind. 131, 95 N. E. 2d 832, in which case Judge Gilkison, speaking for this court, made clear that a defendant in a criminal proceeding must be advised of his rights as an American citizen.
The Attorney General feels that this case should be reversed. We agree.
Judgment reversed, with instructions for further proceedings consistent with this opinion.
Gilkison, J., not participating.
Note. — Reported in 114 N. E. 2d 562.